[LETTERHEAD] November 16, 2007 Ms. Barbara C. Jacobs Assistant Director U.S. Securities and Exchange Commission 100 F Street, N. E. Washington, D.C. 20549 Re:Ubiquitech Software Corporation. (the Company) Form SB-2 Registration Statement File Number: 333-147046 Dear Ms. Jacobs; This is in response to your November 16, 2007 comment letter to the Company. The paragraph numbers in this letter correspond to those in your comment letter. Special Note Regarding Forward-Looking Statements, page 10 1. Your comment has been noted. The Company has deleted this language from the registration statement. Part II. Exhibit 5.1, Opinion of David Wagner & Associates, P.C. This firm has provided a revised opinion letter. Signatures Mr. Sobnosky has signed in the additional capacity of Principal Accounting Officer. The Company has noted the comments by the Staff in the closing section. If you have any additional questions, do not hesitate to contact the undersigned at (303) 793-0304. For accounting comments, please contact Mr. Ronald Chadwick at (303) 306-1967. DAVID WAGNER & ASSOCIATES, P.C. /s/ David J. Wagner
